DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1 – 10 and 14 – 16 are pending in the instant application.
Response to Applicant’s Remarks
Applicant’s amendments filed on July 6, 2021 have been entered.
Regarding the objection to the instant claim 3 as reciting alternative forms of the variables R1, R2 and R6, Applicant requested reconsideration in view of the provided amendments. However, it is noted that said amendments does not correct the issue. Therefore, the objection is hereby maintained.
The objection to the instant claim 3 regarding inserting the term “or” in the phrase “R1 and R2, R1 and R6, R2 and R6 may together form …” is hereby withdrawn in view of Applicant’s amendment to recite “R1 and R2
The rejection under 35 U.S.C. §102(a)(2) of the instant claim 1 – 7 and 14 – 16 as being anticipated by WIPO Publication WO 2018095432 A1 (Chen) is hereby withdrawn in view of Applicant’s amendments to recite the proviso to exclude compounds of Examples 6 and 7 from the scope of the instant claims.
The rejection under 35 U.S.C. §102(a)(2) of the instant claim 1 – 7 and 14 – 16 as being anticipated by WIPO Publication WO 2018095432 A1 (Chen) is hereby withdrawn in view of 
The rejection under 35 U.S.C. §102(a)(2) of the instant claim 1 – 7 and 14 – 15 as being anticipated by WIPO Publication WO 2018072697 A1 (Wang) is hereby withdrawn in view of Applicant’s amendments to recite the proviso to exclude compound I-65 from the scope of the instant claims.
Expanded Search: Applicant’s amendments necessitate new grounds of search. Therefore, search has been further expanded, wherein:
R1 is C3-C4 alkyl.
Since the above scope is not free of prior art, search has not been expanded further yet to the full scope of the instant claims.
	In accordance with the MPEP, if upon examination of the elected species, no prior art is found that would anticipate or render obvious the instant invention based on the elected species and the claims drawn to the elected species are allowable, the search of the Markush-type claim will be extended (see MPEP 803.02).  If prior art is then found that anticipates or renders obvious the non-elected species, the Markush-type claim will be rejected.  It should be noted that the prior art search will not be extended unnecessarily to cover all non-elected species.  Should Applicant overcome the rejection by amending the claim, the amended claim will be reexamined. Id.  The prior art search will be extended to the extent necessary to determine patentability of the Markush-type claim. Id.  In the event prior art is found during reexamination that renders obvious or anticipates the amended Markush-type claim, the claim will be rejected and the action made final.  Id.


Claim Objections
Claim 3 is objected to because of the following informalities:
Page 5 line 6 – page 6 line 10: The definitions for the variables R1 and R2 on page 6 lines 9 – 10 appear to be in alternative form in view of the definitions recited on page 5 line 6 – page 6 line 8. Insert the term “or” in the phrase “R2 is hydrogen, or C1-C6 alkyl; or” (page 6 line 8).
Appropriate correction is required.
Claim Rejections - 35 USC § 103
Statutory Authority:
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Rejection:
Claims 1 – 7 and 14 – 16 are rejected under 35 U.S.C. 103 as being unpatentable over WIPO Publication WO 2018095432 A1 (Chen).
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Determining the Scope and Contents of the prior art.
	Chen discloses (see, paragraphs [236] – [251]) the compounds of Examples 6 – 7 as presented below:

    PNG
    media_image1.png
    310
    1323
    media_image1.png
    Greyscale

	Chen teaches the compounds of instant formulae (I) and (II), wherein:
R1 is C1 alkyl (Example 6) or C2 alkyl (Example 7);
R2, R3, R4 and R6 are each independently hydrogen;
R5 (Ar in instant formula (II)) is C6 aryl (phenyl) substituted by two halogen (-Br and -F) groups;
X is NH; and
n is an integer of 2.

	The instant claim 14 is drawn towards a pharmaceutical composition comprising the compound of claim 1, and pharmaceutically acceptable carriers. Chen teaches (see, paragraph [246]) that 5% NaOH aqueous solution was added to a solution of N-(2-((4-(4-(3-bromo-4-fluorophenyl)-5-oxo-4,5-dihydro-1,2,4-oxadiazol-3-yl)-1,2,5-oxadiazol-3-yl)amino)methane-sulfonimidamide in THF. The mixture was stirred; adjusted to pH = 3 using 10% H3PO4 aqueous 2SO4; and evaporated to obtain the compound of Example 6.
	The instant claim 15 is drawn towards a pharmaceutical composition comprising the compound of claim 1, and one or more anti-tumor medicines. The instant claim 16 is drawn towards the pharmaceutical composition according to claim 15, wherein the antitumor drug is selected from the group consisting of PD-1 antibodies, CTLA-4 antibodies, PD-L1 antibodies, and PD-L2 antibodies. Chen also teaches (see, paragraphs [169] – [170]) that the compounds can be administered in combination with other therapeutic agents including programmed death-1/ programmed death ligand-1 (PD-1/PD-L1) antibodies.
Ascertaining the differences between the prior art and the claims at issue.
	Chen teaches the compounds of Examples 6 and 7, wherein the instant variable R1 is C1 – C2 alkyl respectively. It does not explicitly teach the compounds of formulae (I) – (II), wherein R1 is C3 – C4 alkyl, as recited in the instant claims. The compounds as taught by Chen and the compounds of instant formulae (I) – (II) are considered homologous compounds.
Resolving the Level of Ordinary Skill in the Pertinent Art; and Objective
Evidence in the Application Indicating Obviousness or Nonobviousness
	While Chen does not explicitly teach the compounds of formulae (I) – (II), wherein R1 is C3 – C4 alkyl, it does teach the compound of formula (I) as presented below (emphasis added):

    PNG
    media_image2.png
    472
    1105
    media_image2.png
    Greyscale


	A person having ordinary skill in the art would thus have been motivated to prepare the subsequent C3 – C4 alkyl homologs (in view of the instant variable R1) in order to perform routine experimentation and enhance the pharmaceutical properties of said compound. Therefore, WIPO Publication WO 2018095432 A1 renders the instant claims 1 – 7 and 14 – 16 prima facie obvious.

Claims 1 – 7 and 14 – 16 are rejected under 35 U.S.C. 103 as being unpatentable over WIPO Publication WO 2018095432 A1 (Chen).
	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Determining the Scope and Contents of the prior art.
	Chen discloses (see, paragraphs [252] – [256] and Table 1) the compounds of Examples 8 and 24 as presented below:

    PNG
    media_image3.png
    243
    1049
    media_image3.png
    Greyscale

	Chen teaches the compounds of instant formulae (I) and (II), wherein:
R1 is C1 alkyl (Example 8) or C2 alkyl (Example 24);
R2, R3, R4 and R6 are each independently hydrogen;
R5 (Ar in instant formula (II)) is C6 aryl (phenyl) substituted by two halogen (-Br and -F) groups;
X is NH; and
n is an integer of 3.

	The instant claim 14 is drawn towards a pharmaceutical composition comprising the compound of claim 1, and pharmaceutically acceptable carriers. Chen teaches (see, paragraphs [252] – [256]) that the compound of Example 8 was prepared according to the synthetic method of compound of Example 6 (see, paragraphs [237] – [246]) by replacing 2,2-dimethoxyethan-1-amine with 3,3-dimethoxypropan-1-amine (8a).
	The instant claim 15 is drawn towards a pharmaceutical composition comprising the compound of claim 1, and one or more anti-tumor medicines. The instant claim 16 is drawn towards the pharmaceutical composition according to claim 15, wherein the antitumor drug is selected from the group consisting of PD-1 antibodies, CTLA-4 antibodies, PD-L1 antibodies, and PD-L2 antibodies. Chen also teaches (see, paragraphs [169] – [170]) that the compounds can be administered in combination with other therapeutic agents including programmed death-1/ programmed death ligand-1 (PD-1/PD-L1) antibodies.
Ascertaining the differences between the prior art and the claims at issue.
	Chen teaches the compounds of Examples 8 and 24, wherein the instant variable R1 is C1 – C2 alkyl respectively. It does not explicitly teach the compounds of formulae (I) – (II), wherein R1 is C3 – C4 alkyl, as recited in the instant claims. The compounds as taught by Chen and the compounds of instant formulae (I) – (II) are considered homologous compounds.
Resolving the Level of Ordinary Skill in the Pertinent Art; and Objective
Evidence in the Application Indicating Obviousness or Nonobviousness
	While Chen does not explicitly teach the compounds of formulae (I) – (II), wherein R1 is C3 – C4 alkyl, it does teach the compound of formula (I) as presented below (emphasis added):

    PNG
    media_image2.png
    472
    1105
    media_image2.png
    Greyscale

	Further, compounds that differ only by the presence or absence of an extra methyl group are considered homologues. Homologues are of such close structural similarity that the disclosure of a compound renders prima facie obvious its homologue. The homologue is expected to be preparable by the same method and to have generally the same properties. This expectation is then deemed the motivation for preparing homologues. Of course, these presumptions are rebuttable by the showing of unexpected effects, but initially, the homologues are obvious even in the absence of a specific teaching to add or remove methyl groups. See In re Henze, 85 USPQ 261, 263. In the case, the close structural similarity between two compounds differing by one or two methyl groups was itself sufficient show obviousness.
3 – C4 alkyl homologs (in view of the instant variable R1) in order to perform routine experimentation and enhance the pharmaceutical properties of said compound. Therefore, WIPO Publication WO 2018095432 A1 renders the instant claims 1 – 7 and 14 – 16 prima facie obvious.

Conclusion
Claims 1 – 7 and 14 – 16 are rejected.
Claims 8 – 10 are withdrawn.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sagar Patel whose telephone number is (571)272-1317. The examiner can normally be reached on Monday - Friday: 9am to 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571) 272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Sagar Patel/Examiner, Art Unit 1626                      

/JOSEPH R KOSACK/Primary Examiner, Art Unit 1626